Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Stephen Herrera #47,642 on 03/22/21

AMENDMENTS TO THE CLAIMS 
1.    (Currently Amended) A method, in a wireless device, for reporting Channel State Information (CSI), the wireless device being comprised in a wireless communications system, the method comprising:
receiving a CSI process configuration and a request for CSI from a network node; 
determining a CSI reference resource based on a numerical indicator indicating a total number of configured CSI processes; and reporting CSI for one or more CSI processes, wherein the CSI reflects a state of a channel for the CSI reference resource;
wherein determining the CSI reference resource comprises determining, as a function of how many CSI processes are configured for the wireless device, a location of the CSI reference resource in the time domain.


10.    (Currently Amended) A wireless device for reporting Channel State Information (CSI), the wireless device comprising:
memory comprising instructions;
processing circuitry operatively connected to the memory and configured, when executing the instructions, to cause the wireless device to:
receive, from a network node, a CSI process configuration and a request for CSI;
determine a CSI reference resource based on a numerical indicator indicating a total number of configured CSI processes; and report CSI for one or more CSI processes, wherein the CSI reflects a state of a channel for the CSI reference resource;
wherein the processing circuitry is operatively connected to the memory and is configured, when executing the instructions, to cause the wireless device determine, as a function of how many CSI processes are configured for the wireless device, a location of the CSI reference resource in the time domain.


17.    (Currently Amended) A computer program product stored on a non-transitory[[,]] computer readable medium and comprising program instructions, which when executed by at least one processor, causes the at least one processor to:
receive, from a network node, a CSI process configuration and a request for CSI; determine a CSI reference resource based on a numerical indicator indicating a total number of configured CSI processes; and 
report CSI for one or more CSI processes, wherein the CSI reflects a state of a channel for the CSI reference resource;
wherein the at least one processor is configured, when executing the instructions, to cause the wireless device determine, as a function of how many CSI processes are configured for the wireless device, a location of the CSI reference resource in the time domain.

18-19. (Cancelled)


Claims 1-17, 20 are allowed.  


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415